January 21, 2011

Mr. Thomas H. Crofts Jr.
Crofts & Callaway, P.C.
300 Austin Highway, Suite 120
San Antonio, TX 78209-5303

Mr. Gene S. Hagood
Hagood, Neumann & Huckeba, L.L.P.
1520 East Highway 6
Alvin, TX 77511
Mr. Brad Allen Guillory
Hagood & Neumann, L.L.P.
1520 E. Hwy 6
Alvin, TX 77511

RE:   Case Number:  07-0131
      Court of Appeals Number:  04-06-00190-CV
      Trial Court Number:  2004-CI-05605

Style:      JOHN CHRISTOPHER FRANKA, M.D. AND NAGAKRISHNA REDDY, M.D.
      v.
      STACEY VELASQUEZ AND SARAGOSA ALANIZ, INDIVIDUALLY AND AS NEXT
      FRIENDS OF THEIR MINOR CHILD, SARAGOSA MARIO ALANIZ

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Keith E. Hottle    |
|   |Mr. Michael Patrick    |
|   |Murphy                 |